Filed 2/9/21 P. v. Miles CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



 THE PEOPLE,                                                                                C084412

                    Plaintiff and Respondent,                                (Super. Ct. Nos. 16FE020897,
                                                                                      15F07921)
           v.

 LLOYD CHARLES MILES,

                    Defendant and Appellant.




         Appointed counsel for defendant Lloyd Charles Miles asks this court to review the
record to determine whether there are any arguable issues on appeal. (People v. Wende
(1979) 25 Cal.3d 436 (Wende).) Finding no arguable error that would result in a
disposition more favorable to defendant, we will affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the two cases. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)




                                                             1
                  FACTUAL AND PROCEDURAL BACKGROUND
       Case No. 15F07921
       On April 1, 2016, defendant pleaded no contest to stalking. (Pen. Code, § 646.9,
subd. (b).)1 The parties agreed to a factual basis in that defendant had repeatedly
followed, harassed, and threatened the victim, the mother of his child, while a temporary
restraining order was in effect.
       The trial court imposed five years of probation and ordered defendant to serve 364
days in jail, with credit for 189 days (95 actual, 94 conduct). He was also ordered to have
no contact with the victim.
       Case No. 16FE020897
       A year later, in a case involving the same victim, a jury found defendant guilty of
violating a protective order. (§ 166, subd. (c)(1).) The jury deadlocked on two other
counts, which were ultimately dismissed. The court also found defendant in violation of
probation.
       The conduct underlying that conviction occurred in the early morning of
September 7, 2016. The victim heard a knock at her door. Seeing defendant, she let him
in. They went to her bedroom upstairs and talked. When they got in an argument, the
victim went downstairs.
       Once downstairs they fought, and the victim testified she “probably” hit
defendant, though he hit her first. At some point, she called 911. At trial, the victim
testified defendant broke a window. The victim also testified she had been drinking,
which affects her ability to recall aspects of the incident.
       Later, an officer saw a two-inch knot over the victim’s right eye and a scratch on
her nose.



1 Further undesignated statutory references are to the Penal Code in effect at the time of
the charged offenses.

                                               2
      At sentencing, the trial court revoked probation in case No. 15F07921 and
imposed the three-year upper term on the underlying conviction for stalking. As to the
conviction for violating a protective order, in case No. 16FE020897, it imposed two years
of probation and ordered defendant to serve a consecutive 180-day jail term. The trial
court awarded a total of 624 days of custody credit and imposed various fines and fees.
                                     DISCUSSION
      Counsel filed an opening brief setting forth the facts of the case and requests that
we review the record and determine whether there are any arguable issues on appeal.
(Wende, supra, 25 Cal.3d 436.) Defendant was advised of his right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days have
elapsed, and we have received no communication from defendant.
      Having examined the record, we find no arguable error that would result in a
disposition more favorable to defendant
                                     DISPOSITION
      The judgment is affirmed.



                                                    /s/
                                                 MURRAY, J.



We concur:



    /s/
ROBIE, Acting P. J.



   /s/
MAURO, J.


                                            3